                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JASON ALLEN RUDY,                                        )
                                                         )
                                Plaintiff,               )
                                                         )
v.                                                       )       Case No. 18-3194-HLT
                                                         )
ANDY THAYER, et al.                                      )
                                                         )
                                Defendants.              )

                                              ORDER

        Defendants have filed a motion to compel (ECF No. 67) plaintiff’s responses to their

requests for production of documents, which were served on May 21, 2019.1 Plaintiff

responded on June 14, 2019, stating that “[t]he facts are as alleged,” and “[t]he facts are in

the defendants’ possession,” without producing any of the requested documents.2 Defense

counsel has reached out multiple times to plaintiff by letter and by telephone regarding

deficiencies in his response.3 While plaintiff has represented to defendants that he is

gathering the requested records, to date he has not produced any documents or served

amended responses.

        Under the time requirements set forth in D. Kan. Rule 6.1(d), any response to the

motion to compel was due on July 29, 2019. No timely opposition has been filed. D. Kan.

Rule 7.4(b) provides, “If a responsive brief or memorandum is not filed within the D. Kan.



1
  ECF No. 39.
2
  ECF No. 67-2.
3
  ECF No. 68.

O:\ORDERS\18-3194-HLT-67.DOCX
Rule 6.1(d) time requirements, the court will consider and decide the motion as an

uncontested motion. Ordinarily, the court will grant the motion without further notice.”

        The court notes that plaintiff filed a notice of change of address on July 15, 2019,

and he apparently did not receive previous filings sent to his prior ECF address. The court

re-sent those filings to plaintiff on July 15, 2019.4 However, defendants served the instant

motion to plaintiff’s most recent registered address in Minnesota, so the court is satisfied

that plaintiff is on notice of the pending motion. The court therefore grants defendants’

unopposed motion. On or before August 19, 2019, plaintiff is directed to produce

responses to defendants’ requests for production of documents.

        IT IS SO ORDERED.

        Dated August 5, 2019, at Kansas City, Kansas.

                                             s/ James P. O=Hara
                                           James P. O=Hara
                                           U. S. Magistrate Judge




4
    See ECF No. 73.
                                             2
